Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-4, 6-7, 10, 17-20, 22 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 20-21, 23 and 25 of U.S. Patent No. 10,431,478. Although the claims at issue are not identical, they are not patentably distinct from each other because 


U.S. 10,431,478 (claim 1)
Claim 1. An apparatus comprising: an article of manufacture, comprising an active heat source including: a predefined substrate; and two or more electrodes, formed at manufacture to be located directly or heat source in the substrate, the heat source location selected along a length of the two or more electrodes by adjusting the frequency of the time-varying electrical energy; and wherein the two or more electrodes include first and second electrodes separated from each other by different minimum spacing at different locations on at least one of the first and second electrodes so that adjusting the frequency of the time-varying electrical energy is capable of selectable adjusting at least one corresponding frequency-dependent current path between the first and second electrodes to provide the frequency-controlled heat at least one desired location in the substrate.
The Present application (claim 1)
Claim 1. (Currently Amended) An apparatus comprising: an article of manufacture, comprising an active heat source including: a substrate; and electrodes, formed at manufacture to be located directly or indirectly on the heating region in the substrate, the heating region location selected along a length of the electrodes in accordance with the frequency of the time-varying electrical energy.  
2. (New) The apparatus of claim 1, wherein the heating region location is moved along a length of the electrodes by adjusting the frequency of the time-varying electrical energy.  
3. (New) The apparatus of claim 1, wherein the electrodes include first and second electrodes separated from each other by different minimum spacing at different locations one the electrodes.



The claims of the instant application are merely broader than the claims of the US Patent No. 10,431,478.  The claims of the US Patent No. 10,431,478 “anticipate” the application claims. Therefore, the two set of claims are not patentable distinct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-22, and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flugstad (US 2003/0205571) cited by applicant.  Flugstad discloses an apparatus (methods and apparatus for capacitive radio frequency (RF) dielectric heating , par. 0002) comprising a substrate (124); and electrodes (120, 122, Figure 9).  Formed directly or indirectly on the substrate (124) the electrodes 120, 122) configured to receive a non-zero frequency time-varying electrical energy that is coupled by the electrodes to the substrate to generate a frequency-controlled heating region  in the substrate (par. 0126, Figure 9), the heating region location selected along a length of the electrodes (an AC RF power waveform 136 is fed from the network 134 to the load, which includes electrodes 120,122 and the substrate (medium 124) to be heated in the product treatment zone between the electrodes 120, 122, par. 0126; also see Figure 9) in accordance with the frequency of the time-varying electrical energy ( The system is constructed to provide AC RF signal displacement current 36 at an RF frequency in the range 300Khz to 300Mhz, par, 0091; the variable RF frequency signal generator 30 is a multi-RF frequency signal generator capable of simultaneously generating multiple different frequencies.  Although a single frequency signal generator may be used, the multi-frequency signal generator is useful for methods in which frequency-dependent dielectric properties of the food or foods being heated are monitored and used in controlling the heating process, par. 0092).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugstad (US 2003/0205571) in view of Son (US 6,537,927) both cited by applicant. Flugstad discloses substantially all features of the claimed invention except the substrate includes a semiconductor substrate and the electrodes are capacitively coupled to the substrate.  Son discloses a substrate includes a semiconductor substrate (col. 1, lines 9-10) and the electrodes are capacitively coupled to the substrate (heating the semiconductor substrate by using conventional heat-treatment apparatus, the semiconductor substrate uniformly receives the heat as a whole from the heating device, col. 2, lines 1-2).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Flugstad the substrate includes a semiconductor substrate and the electrodes are capacitively coupled to the substrate as taught by Son in order to provide heat treatment to the semiconductor substrate for impurity diffusion after impurity implantation (col. 1, lines 26-27).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flugstad (US 2003/0205571) in view of Nied et al (US 5,290,490) both cited by applicant. Flugstad discloses substantially all features of the claimed invention including .
Claims 5 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest the substrate includes a .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Bae et al (US 6,426,277) discloses methods and a device for heat treating a semiconductor wafer having different kinds of impurities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 26, 2022